Bullard, J.
The defendant, having an interest in the question involved in the case of Groves v. Slaughter, then pending in the Supreme Court of the United States, in which the plaintiff, together with other eminent counsel, was engaged for the defendant in error, and before the argument of the case, enclosed to him his conditional obligation for $4,000, as an extra fee. The condition expressed on the face of the obligation, as will be seen by reference to the note, in the statement of facts, was, “ that the decision of the said court, in the said case, settle fully the question as to the validity of all contracts for the sale of slaves in the State of Mississippi, since the year 1833, or between the year 1833 and the time when the Mississippi legislature passed the act fixing the penalty for the introduction of slaves, say about May, or June, 1837.”
The plaintiff brings the present action to enforce that obligation, on the allegation that the condition has been complied with and accomplished; and he is appellant in this court from a judgment against him in the Commercial Court.
The new constitution of the State of Mississippi, contains the following clause: “ The introduction of slaves into this State as merchandise, or for sale, shall be prohibited from and after the first day of May, 1833, provided that the actual settler, or settlers, shall not be prohibited from purchasing slaves in any State in *319this Union, and bringing them into this State for their own individual use, until the year 1845.” Slaughter having sold slaves in that State, which had been carried there for sale, after May, 1833, and before 1837, sued for the price, and the question which the case presented was, whether the above recited clause in the constitution was, per se, prohibitory, ihdependently of any legislative enactment, so as to render void any contract made in contravention of it. It was not until several years after the contract in question, that the legislature acted in relation to the matter, and provided for the infliction of certain penalties. In the mean time, contracts to a vast amount, had been entered into by various dealers in slaves, and, among others, by the present defendant. The defence had been made in different courts, and in relation to contracts involving a large amount, that such contracts were void under the constitution itself, independently of any legislative enactment. The defendant, therefore, was solicitous to have a decision of the Supreme Court of the United States, which should settle that question, to wit, “ the validity of all contracts for the sale of slaves in the State of Mississippi, since the year 1833, or between the year 1833 and the time when the Mississippi legislature passed the act fixing the penalty for the introduction of slaves,” &c.
On recurring to the decision of the Supreme Court of the United States in that case (15 Peters, 449), it will be perceived that the court did decide, that the contract sued on was a valid and binding contract; that the plaintiff below had judgment; that the court expressly decided that the clause in the constitution was only directory to the legislature, and did not, per se, import an absolute prohibition; and, consequently, that sales of slaves brought into the State after May, 1833, as merchandise, and for sale, were valid contracts. As between the parties, and in relation to that particular contract, the judgment was full, final, and conclusive. It has the force of res judicata; and there is every reason to suppose that the same court will, in similar .cases, come to the same conclusion.
But it is contended that the decision has not fully settled the question as to all similar contracts ; that, on the contrary, the courts of the State of Mississippi have uniformly disregarded *320that decision, and maintained a doctrine diametrically opposite thereto; that they regard the constitution as having the paramount authority of the supreme law ; as settling the public policy independently of the Legislature ; and consequently, all contracts entered into in contravention of it, as void. This is undoubted ; and this court has, on one occasion, unanimously, and after solemn argument and mature consideration, come to the same conclusion', in a case in the Western District. 6 Rob. 115. But the question is, how the parties must be supposed to have understood the condition at the time. It cannot be imagined that the defendant intended to impose either an absurd, or an impossible condition; and to make the payment of the additional fee depend upon the fact, that the judgment to be pronounced by the court in the case of Groves v. Slaughter, to which the defendant Ballard was not a party, should, in all courts, and between all parties, whenever a similar question should arise, carry with it the absolute authority of the thing adjudged. No man in his senses would enter into any such engagement. If Ballard had been asked at the time, what he understood by fully settling the question as to the validity of all such contracts, he would probably have answered, so far as the question can be finally settled in that case, by the Supreme Court of the United States affirming the validity of that class of contracts. He cannot be supposed ignorant of the principle, that the question presented in that case is not of the peculiar ressort of the federal judiciary; that it is only particular classes of persons, who, in consequence of their citizenship in a different State from their adversary, or of alienage, would be entitled to bring such a question before the United States courts. The defendant evidently expected to profit by the moral operation of that' decision, in enabling him to make arranguments with his debtors, rather than by its legal effect in any particular case. Hence we find that he did make many arrangements, more or less advantageous, on the strength of that decision; and that he secured one debt of that kind, which was in suit, and a similar defence made in a Mississippi court. The defence • was voluntarily abandoned. But it is contended that the defendant labored under an error both of law and of fact; and that *321he must have been under the impression that the judgment of the Supreme Court could, and would protect him, in point of fact, from the effect of any such defence as was set up in that case, while it clearly appears that it has not, and that it could not do so. To this it may be answered, that nothing shows that such was the motive of the defendant; and, even ¡ if it was,'ho has, by entering into compromises without awaiting the final judicial decisions on his own claims, put it out of the power of his adversary to show what might have been, as to him, the legal effect of the judgment in the case of Groves v. Slaughter. It is not shown that he has lost any claims by the decision of any court disregarding the principle settled in that case.
It is further urged, that the court decided the case .upon only one of the grounds relied on in the argument of the<( able and distinguished counsel, the other point relied upon, to-wit, how far the provision in the constitution of Mississippi conflicted with the grant of power to Congress to regulate commerce between the States, not having been settled; and that, as to the other question relating merely to the construction of the State constitution, it was well known that the Supreme Court of the United States was bound by the decisions of the state tribunals. Such is clearly the general rule they have prescribed to themselves in that class of cases; but in the case of Groves v. Slaughter they expressly say that the state tribunals had not so positively settled the law, as to bring the case within the rule.
The defendant appears to have been aware of this, for he had suits pending in Mississippi for large amounts, the final termination of which was doubtful.
It is obvious there was a sufficient legal consideration for the promise. In the letter written to the plaintiff, and signed by the defendant and Slaughter, enclosing the note now sued on, they say : “ We are satisfied that we are represented by able counsel, who will use their best efforts in our behalf for the price already stipulated, but relying on your ability and best exertions more particularly, we feel justified in enclosing you the above obligation,” &c. Here the defendant holds himself out as interested in the case itself as well as Slaughter, and the evidence shows that he was interested in the question to a large *322amount. Nor do we see any thing immoral, either in the offer, or the acceptance of such extra compensation, in case of success.
The testimony of judge Montgomery shows, that Ballard had, at the time the above mentioned suit was pending in the Supreme Court of the United States, claims to the amount of nearly #200,000, against citizens of the States of Mississippi and Louisiana, which were liable to the same defence made by Grovesthat in one in particular against Gen. Brandon, for about #16,000, the defence had been abandoned after the decision of the Supreme Court. The same is shown in the deposition of Chancellor Quitman, who gives the particulars of a compromise of one claim, amounting to upwards of #100,000.'
But it may be asked, what judgment could the court have pronounced in the case of Groves v. Slaughter, more favorable to the present defendant, either considered as a party, or as having an interest in the question, not explained at the time to the counsel employed.
One witness proves the promise of the defendant to pay the amount of the note, after the decision had been rendered. Although this evidence may be insufficient alone to condemn him, yet it tends to show at least his construction of the contract, and his understanding of the condition upon which depended his obligation to pay. He has made use of the judgment as an argument to his debtors to induce them to waive any such plea,' and held it out to them as conclusive upon this question.
We, therefore, conclude, that the condition, as it must have been understood by the parties at the time has been accomplished ; that so far as the court could in that case, it did fully settle the question of the validity of such contracts ; that the binding authority of the judgment, as to the parties, remains unimpaired; that the plaintiff was far from warranting that it would, in all other cases, and in other courts, be adopted as the unerring guide of decision; and that, consequently, the plaintiff is entitled to recover.
It is, therefore, adjudged and decreed, that the judgment of the Commercial Court be reversed ; and ours is, that the plaintiff recover of the defendant four thousand dollars, with interest, at five per cent, from judicial demand (January 9th, 1843), with costs in both courts.